ATTORNEY GENERAL LOVING HAS RECEIVED YOUR LETTER REQUESTING AN ATTORNEY GENERAL OPINION ASKING, IN EFFECT, THE FOLLOWING QUESTION:
  IF A SCRAP YARD OWNER PURCHASES SCRAP AND RESELLS IT TO A RECYCLING CENTER, AND NOT TO ANY OTHER INDIVIDUALS, IS THIS OWNER IN COMPLIANCE WITH THE LAWS RELATING TO SCRAP YARDS AND THE DEFINITION OF RECYCLING?
BECAUSE YOUR REQUEST INVOLVES DETERMINATION OF FACTUAL ISSUES BEYOND THE SCOPE OF A FORMAL ATTORNEY GENERAL OPINION THE DISCUSSION WHICH FOLLOWS IS NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. RATHER, THE FOLLOWING ANALYSIS AND CONCLUSIONS, WHILE SOLELY MY OWN, HAVE BEEN REACHED AFTER CAREFUL RESEARCH OF THE QUESTION YOU HAVE RAISED.
PRIMARILY, YOU SEEK IDENTIFICATION OF THE STATE LAW THAT EXEMPTS FROM REGULATION SCRAP YARDS WHICH SELL SCRAP FOR RECYCLING PURPOSES. THERE ARE THREE STATE LAWS THAT ADDRESS SCRAP YARDS. (COPIES OF EACH ARE ATTACHED FOR YOUR REFERENCE.) HOWEVER, THE SOLID WASTE MANAGEMENT ACT IS PROBABLY THE ACT CONTEMPLATED IN YOUR QUESTION CONCERNING A RECYCLING EXEMPTION.
THE SOLID WASTE MANAGEMENT ACT IS LOCATED AT 27A O.S. 2-10-101 (1993) AND SETS FORTH THE STATUTORY SCHEME FOR REGULATING SOLID WASTE. THIS ACT DOES EXEMPT FROM THE DEFINITION OF SOLID WASTE THE FOLLOWING:
  "SCRAP MATERIALS WHICH ARE SOURCE SEPARATED FOR COLLECTION AND PROCESSING AS INDUSTRIAL RAW MATERIALS, EXCEPT WHEN CONTAINED IN THE WASTE COLLECTED BY OR IN BEHALF OF A SOLID WASTE MANAGEMENT SYSTEM . . ."
27A O.S. 2-10-103(16) (1993). AS A RESULT, A SCRAP YARD THAT SEPARATES THE SCRAP FOR RECYCLING IS PROBABLY EXEMPT FROM THE REGULATIONS OF THE SOLID WASTE MANAGEMENT ACT. HOWEVER, WHETHER ANY PARTICULAR SCRAP YARD FALLS WITHIN THE EXEMPTION IS A QUESTION OF FACT WHICH CANNOT BE ANSWERED BY AN ATTORNEY GENERAL OPINION. 74 O.S. 18B(A)(5)
BECAUSE YOUR CONCERN IS AESTHETICS, ANOTHER LAW MIGHT BE OF INTEREST. IF THE SCRAP YARD YOU DESCRIBE IS WITHIN 1000 FEET OF THE NEAREST EDGE OF THE RIGHT-OF-WAY OF ANY INTERSTATE OR PRIMARY HIGHWAY, THEN THE OKLAHOMA JUNKYARD AND SCRAP METAL PROCESSING FACILITY CONTROL ACT IS APPLICABLE, 69 O.S. 1251 ET SEQ. THIS LAW PLACES SPECIFIC REQUIREMENTS ON SCRAP YARDS SUCH AS SCREENING THE FACILITY FROM VISIBILITY. A COPY OF THE ACT IS ATTACHED FOR YOUR REFERENCE.
IF THE CITED STATUTES CANNOT BE USED TO SOLVE THE AESTHETIC PROBLEM RAISED BY YOUR CONSTITUENTS, PERHAPS CITY OR COUNTY ZONING LAWS OR LAWS THAT FALL WITHIN THE CITY'S POLICE POWERS MAY BE APPLICABLE.
IF I CAN BE OF FURTHER ASSISTANCE TO YOU, PLEASE DO NOT HESITATE TO CONTACT ME.
(BRITA HAUGLAND CANTRELL)